            THE1:19-cv-06908-AJN
            Case WEITZ LAW FIRM,        P.A.
                                 Document 42 Filed 05/11/20 Page 1 of 1

                                                                               Bank of America Building
         5/11/20                                                          18305 Biscayne Blvd., Suite 214
                                                                                 Aventura, Florida 33160


                       Plaintiff's request for a stay is DENIED. As the Court noted in its earlier order, Dkt. No. 38,
                       pursuant to the Undersigned's Individual Practices in Civil Cases, parties making an
                       extension request must indicate whether opposing counsel consents and, if not, the reason
                       given for refusing consent.

                       The parties are instead ordered to meet and confer and submit a revised Case Management
                       Plan to govern this action. The deadlines in that Plan may reflect the additional time needed
                       by the parties to proceed with discovery and settlement discussions.

                       Re:      Velasquez v. 44 Water Street, Inc., et al
                                Case 1:19-cv-06908-AJN

Dear Judge Nathan:

       The undersigned represents the Plaintiff in the above-captioned case matter.

       Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the businesses in this matter, it is difficult for the parties to proceed in this matter
with discovery and/or productive settlement negotiations at this time.

       Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
coincide with the recent New York “PAUSE”.

        The Court may wish to note that this is undersigned counsel's second request to stay this
matter. Thank you for your consideration of this unfortunate, but necessary request.

                                                Sincerely,

                                                By: /S/ B. Bradley Weitz             .
                                                    B. Bradley Weitz, Esq. (BW 9365)
                                                    THE WEITZ LAW FIRM, P.A.
                                                    18305 Biscayne Blvd., Suite 214
                                                    Aventura, Florida 33160
                                                    Tel.: (305) 949-7777
                                                    Fax: (305) 704-3877
                                                    Email: bbw@weitzfirm.com




                          5/11/20
